               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RUSSO TRADING COMPANY, INC.,

                            Plaintiff,
 v.                                                 Case No. 18-CV-1851-JPS

 DONNELLY DISTRIBUTION LLC,                                         ORDER

                            Defendant.


1.     INTRODUCTION

       On November 26, 2018, Plaintiff Russo Trading Company, Inc.

(“Russo”) filed this lawsuit claiming infringement of claims 6 and 7 of

United States Patent No. 9,279,259 (the “’259 Patent”). See (Docket #1). On

March 8, 2019, the parties filed a joint motion to stay all proceedings in this

case. (Docket #22). Their motion indicates that on March 1, 2019, Defendant

Donnelly Distribution LLC (“Donnelly”) filed a petition for inter partes

review (“IPR”) with the Patent Trial and Appeal Board (“PTAB”) seeking

invalidation of the patent claims on which this infringement action is based.

Id. The parties seek a stay of this case while the PTAB considers Donnelly’s

IPR petition. Id.

2.     BACKGROUND

       To place this request in context, the Court first outlines the probable

timeline for resolution of Donnelly’s IPR petition. When such a petition is

filed, the patent owner, in this case Russo, has three months from “the date

of a notice indicating that the request to institute an inter partes review has

been granted a filing date” to file a preliminary response. 37 C.F.R. §
42.107(b). The date of that notice in this case was March 8, 2019, see (Docket

#23-6), meaning Russo’s preliminary response is due in early June 2019.

Although there is an avenue for the patent owner to expedite the

proceeding—by filing an election to waive its preliminary response—there

is no provision for extending the deadline. See id.

       Then, the deadline for the PTAB to determine whether to institute an

IPR is three months after the patent owner’s preliminary response to the

petition is due. 35 U.S.C. § 314(b). Therefore, the latest date on which the

parties in this case could expect a decision on Donnell’s IPR petition is early

September 2019.

3.     ANALYSIS

       This Court has authority, and broad discretion, to stay a case

pending inter partes review before the PTAB. See, e.g., Procter & Gamble Co.

v. Kraft Foods Global, Inc., 549 F.3d 842, 848–49 (Fed. Cir. 2008) (citing 35

U.S.C. § 318). District courts typically analyze a request for a stay under a

three-factor test: “(i) whether a stay would unduly prejudice or present a

clear tactical disadvantage to the non-moving party; (ii) whether a stay will

simplify the issues in question and trial of the case; and (iii) whether

discovery is complete and whether a trial date has been set.” Murata Mach.

USA v. Daifuku Co., Ltd., 830 F.3d 1357, 1361 (Fed. Cir. 2016) (internal

quotations and citation omitted).

       The   Court    has   the   “discretionary    prerogative    to   balance

considerations beyond those captured by the three-factor stay test. The

burden litigation places on the court and the parties when IPR proceedings

loom is one such consideration that district courts may rightfully choose to

weigh.” Id. at 1362. A stay of patent litigation is “particularly justified when

the outcome of a PTO proceeding is likely to assist the court in determining


                                  Page 2 of 5
patent validity or eliminate the need to try infringement issues.” Intellectual

Ventures II LLC v. BITCO Gen. Ins. Corp., 2016 WL 4394485, *2 (E.D. Tex. May

12, 2016) (internal quotations and citation omitted).

       3.1    Simplification of Issues

       The strongest factor weighing in favor of a stay in this case is the

potential for significant simplification of the issues. The IPR asserts that

claims 6 and 7 of the ‘259 patent are unpatentable. See (Docket #23-1). Those

are the precise claims being challenged in this lawsuit. If the PTAB cancels

claims 6 and 7, there will be no issue to try in this case. If the PTAB finds

claims 6 and 7 valid, Donnelly will be estopped from raising prior art

invalidity arguments that could have been raised in the IPR. 35 U.S.C. §

315(e)(2). Finally, the PTAB’s claim construction rulings would inform the

analysis required of the Court in this case, should it continue. See 37 C.F.R.

§ 42.100(b) (in a IPR proceeding, “a claim of a patent . . . shall be construed

using the same claim construction standard that would be used to construe

the claim in a civil action under 35 U.S.C. § 282(b)[].”).

       3.2    Lack of Prejudice

       Both parties agree that a stay would be beneficial. Russo, the non-

moving party, has jointly requested the stay and has indicated that it will

not suffer prejudice if the stay is granted. The Court has not independently

identified any reason why a stay would prejudice either party. Therefore,

this factor weighs in favor of the stay.

       3.3    Early Stage of Litigation

       Finally, this case is still in its early stages, even taking in account this

Court’s speedy trial calendar. The parties indicate that they have exchanged

one round of written discovery, but no depositions are scheduled, and

expert discovery does not open until May 3, 2019. The dispositive motion


                                   Page 3 of 5
deadline is in early July, and a trial is scheduled for November 2019.

Because of this Court’s practice of setting a trial date at the outset of the

case, the fact that trial is set in this case adds little to the Court’s analysis.

See Milwaukee Elec. Tool Corp. v. Hilti, Inc., 138 F. Supp. 3d 1032, 1037 (E.D.

Wis. 2015). A short stay of this case will reduce the litigation burden on both

the parties and the Court pending resolution of the IPR petition.

4.     CONCLUSION

       In light of the foregoing, the Court will exercise its discretion to stay

this case during the pendency of Donnelly’s IPR petition. The case will be

stayed until the PTAB issues its decision regarding the IPR petition or

September 9, 2019, whichever is earlier. The parties are instructed to notify

the Court immediately after receiving a decision from the PTAB regarding

Donnelly’s petition. The Court will also vacate all pending dates and

deadlines of its trial scheduling order, see (Docket #19), and will reset those

dates after the stay is lifted.

       Accordingly,

       IT IS ORDERED that the parties’ joint motion to stay (Docket #22)

be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that this case be and the same is hereby

STAYED until the PTAB issues its decision regarding Defendant’s petition

for inter partes review or September 9, 2019, whichever is earlier; and

       IT IS FURTHER ORDERED that all pending dates and deadlines of

the Court’s trial scheduling order (Docket #19) – including the dispositive

motion deadline of July 5, 2019 and the trial date of November 18, 2019 –

be and the same are hereby VACATED.




                                   Page 4 of 5
Dated at Milwaukee, Wisconsin, this 4th day of April, 2019.

                          BY THE COURT:




                          J.P. Stadtmueller
                          U.S. District Judge




                        Page 5 of 5
